On June 8, 1994, the Defendant was sentenced to Montana State Prison for the term of thirty-five (35) years to run concurrently with the sentences received in Criminal Cause Numbers DC 93-037 and 93-061 for the offense of Attempt (Deliberate Homicide) (Felony). For the use of a firearm, the defendant is sentenced to ten (10) years in Montana State Prison. This term shall be served consecutively with the term imposed for the commission of the crime of Attempt (Deliberate Homicide) (Felony). The defendant shall not be eligible for parole and placement in any supervised release program for the first ten (10) years of the sentence. Plus a supervisory fee and fine as stated in the June 8,1994 Judgment. Credit will be given for time spent in Yellowstone County in the amount of 168 days.
*82Done in open Court this 13th day of October, 1994.
SIGNED this 22nd day of November, 1994.
On October 13, 1994, the Defendant’s application for review of that sentence was reviewed by the Sentence Review Division of the Montana Supreme Court.
The Defendant was not present and was not represented by counsel. The state was not represented.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the review of sentence shall be stayed pending completion of the program at Swan River and resolution of modification of sentence by sentencing court.
Hon. G. Todd Baugh, Chairman, Hon. John Warren and Hon. Ted Lympus, Members.